UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8034


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LLOYD GEORGE MAXWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:93-cr-00262-1)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se.     James L. Trump,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd   George     Maxwell       appeals   the   district      court’s

order denying his motion to compel the production of exculpatory

evidence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Maxwell, No. 1:93-cr-00262-1

(E.D. Va. filed Oct. 8, 2009; entered Oct. 9, 2009).                 We further

deny   Maxwell’s    motion    to   suppress     exculpatory     evidence.      We

dispense    with    oral     argument    because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2